No. 12194

         I N T E SUPREME COURT O THE STATE O MONTANA
              H                 F           F




T E STATE O MONTANA, ex r e l , S M O S TRUCKING
  H           F                            A MN
I N C . , a Montana Corporation; NORTHERN TANK
LINE, a Montana Corporation; and GREYHOUND
LINES, I N C , , a C a l i f o r n i a Corporation,

                              Relators,



L U BOEDECKER, ALFRED C , L N L Y and ERNEST C ,
 O                          A GE
STEEL, A s Members of and comprising t h e BOARD
O RAILROAD COMMISSIONERS and Ex-Officio PUBLIC
 F
SERVICE COMMISSION of t h e S t a t e of Montana,

                              Respondents.



ORIGINAL PROCEEDING :

Counsel of Record :

      For R e l a t o r s :

             Risken and S c r i b n e r , Helena, Montana.
             A. W. S c r i b n e r argued, Helena, Montana.

      For Respondents :

             Hon. Robert L. Woodahl, Attorney General, Helena,
              Montana.
             William E. 0 ' ~ e a r yand David L. A s t l e , Helena,
              Montana.
             William E. 0 ' ~ e a r yargued, Helena, Montana.



                                             Submitted:   December 2 1 , 1971
PER CURIAM:

            This i s an o r i g i n a l proceeding brought a s a c l a s s a c t i o n

by common c a r r i e r s o p e r a t i n g motor v e h i c l e s engaged i n i n t e r -

s t a t e commerce and u s i n g Montana highways.                        Applicants seek a

d e c l a r a t o r y judgment and w r i t of mandate adjudging i n v a l i d c e r -

t a i n s t a t e i d e n t i f i c a t i o n , r e g i s t r a t i o n and l i c e n s i n g procedures

a s imposed upon such v e h i c l e s t o t h e e x t e n t t h a t such s t a t e r e -

quirements impose g r e a t e r and c o n f l i c t i n g requirements t h a n

t h o s e imposed by f e d e r a l law; and mandating t h e s t a t e according-

ly*
            Oral argument was had following t h e f i l i n g of t h i s a p p l i -

cation.        Respondents appeared through counsel f o r t h e P u b l i c S e r -

v i c e Commission, who appeared l i k e w i s e f o r t h e a t t o r n e y g e n e r a l .

Following o r a l argument respondents ' counsel i n d i c a t e d he would

f i l e an answer a d m i t t i n g t h e f a c t s of t h e p e t i t i o n which has now

been done.          A l l p a r t i e s submitted t h e m a t t e r t o t h e Court f o r de-

c i s i o n on t h i s b a s t s .

           From t h e undisputed f a c t s i t appears t h a t i n p a s t y e a r s

t h e P u b l i c S e r v i c e Commission has r e g i s t e r e d motor c a r r i e r s i n

i n t e r s t a t e commerce under t h e p r o v i s i o n s of s e c t i o n 8-123, R.C.M.

1947, and has f u r t h e r r e q u i r e d t h e r e g i s t r a t i o n and i n d e n t i f i c a -

t i o n of each v e h i c l e s o engaged on o r b e f o r e J u l y 1st of each

y e a r ; t h e i s s u a n c e of m e t a l l i c l i c e n s e p l a t e s c a r r y i n g a d i f f e r -

e n t i d e n t i f i c a t i o n number v a l i d u n t i l J u l y 1 s t of t h e succeeding

y e a r ; and has imposed a s a c o n d i t i o n t o t h e i s s u a n c e of such p l a t e

and i d e n t i f i c a t i o n a t e n d o l l a r ($10.00) l i c e n s e f e e p r e s c r i b e d

                                                 -2-
by section 8-116, R.C.M.    1947.

       In 1965 the United States Congress enacted Public Law
89-170, imposing upon the Interstate Commerce Commission the

duty of promulgating uniform standards for the registration

and identification of interstate motor vehicles, applicable

to all of the states of United States and to become effective
five years from the date of such promulgation.     This legisla-

tion expressly declared :
       11
           To the extent that any state requirements
           for registration of motor carrier certificates
           or permits issued by the Commission impose ob-
           ligations which are in excess of the standards
           or amendments thereto promulgated under this
           paragraph, such excessive requirements shall on
           the effective date of such standards, constitute
           an undue burden on interstate commerce. I t

       Acting pursuant to this authority the Interstate Commerce
Commission has promulgated such standards applicable to the vari-

ous states of United States.     These became effective December

14, 1971, and provide for registration of each vehicle and is-
suance of identification stamps on or before January 31st of

each calendar year.    Such regulations further provide that the

fee charged by the respective states for such registration and
identification shall not exceed five dollars ($5.00) for each

vehicle.

       The Public Service Commission intends to proceed under
the provisions of state law rather than federal law,unless other-
wise directed by this Court.     The underlying issue here involved
is whether the state statutes or the federal legislation and reg-
ulations of the Interstate Commerce Commission control.

                               -3-
           W hold t h e f e d e r a l s t a t u t e and r e g u l a t i o n s promulgated
            e

by t h e I n t e r s t a t e Commerce Commission i n connection t h e r e w i t h

t o be c o n t r o l l i n g over c o n t r a r y p r o v i s i o n s of s t a t e law.

           The s t a t e law r e g u l a t i n g i d e n t i f i c a t i o n , r e g i s t r a t i o n

and l i c e n s i n g procedures and f e e s of motor v e h i c l e s operated
                                               in
by common c a r r i e r s i s c o n t a i n e d / c h a p t e r 184, Laws of 1931. This

s t a t u t e has n o t been amended s i n c e i t s o r i g i n a l enactment.                          In

1947 t h e United S t a t e s Supreme Court h e l d t h a t t h e t e n d o l l a r

($10.00) l i c e n s e f e e r e q u i r e d f o r such v e h i c l e s f o r u s e of t h e

Montana highways was v a l i d and d i d n o t c o n s t i t u t e an undue bur-

den on i n t e r s t a t e commerce.            Rwy. Com. v. Aero Mayflower Tran.,

119 Mont. 118, 172 P.2d 452.

           P u b l i c Law 89-170 was enacted by t h e United S t a t e s Congress

i n 1965 and r e g u l a t i o n s i n conformity t h e r e w i t h have been prom-

u l g a t e d by t h e I n t e r s t a t e Commerce Commission.                  These n e c e s s i t a t e

a n e n t i r e r e v i s i o n of t h e procedures provided by s t a t e law. Pub-

l i c Law 89-170 makes i t unmistakably c l e a r t h a t a l l s t a t e s must

follow t h e s e p r o v i s i o n s a f t e r t h e e f f e c t i v e d a t e , notwithstand-

i n g s t a t e laws o r r e g u l a t i o n s t o t h e c o n t r a r y .       This a c t e x p r e s s -

l y provides t h a t s t a t e requirements s h a l l n o t c o n s t i t u t e an undue

burden on i n t e r s t a t e commerce i f t h e y a r e accomplished i n accor-

dance w i t h t h e s t a n d a r d s which have been promulgated by t h e I n t e r -

s t a t e Commerce Commission.                It a l s o e x p r e s s l y provides t h a t t o

t h e e x t e n t s t a t e requirements pose g r e a t e r o b l i g a t i o n s , t h e y s h a l l

c o n s t i t u t e an undue burden on i n t e r s t a t e commerce.

           By e n a c t i n g t h i s l e g i s l a t i o n Congress has pre-empted t h e

f i e l d of s t a t e r e g u l a t i o n and i d e n t i f i c a t i o n of i n t e r s t a t e motor

                                             -4-
v e h i c l e s u s i n g Montana highways.            The laws and r e g u l a t i o n s of

t h e United S t a t e s supersede t h e s t a t u t e s of t h e s t a t e of Montana

on t h e same s u b j e c t t o t h e e x t e n t t h a t they a r e i n c o n f l i c t

t h e r e w i t h and impose upon t h e P u b l i c S e r v i c e Commission t h e duty

t o c a r r y o u t such p r o v i s i o n s by r e g i s t r a t i o n and i d e n t i f i c a t i o n

of i n t e r s t a t e motor v e h i c l e s operated by common c a r r i e r s u s i n g

t h e highways of Montana i n t h e manner p r e s c r i b e d by t h e f e d e r a l

s t a t u t e s and r e g u l a t i o n s on o r b e f o r e January 31, 1972.               Where

a s t a t e s t a t u t e and a f e d e r a l s t a t u t e o p e r a t e upon t h e same sub-

j e c t m a t t e r and p r e s c r i b e d i f f e r e n t r u l e s concerning i t , and t h e

f e d e r a l s t a t u t e i s one w i t h i n t h e competency of Congress t o e n a c t ,

t h e s t a t e s t a t u t e must g i v e away.         I n t e r s t a t e Commerce Commission

v. D e t r o i t G . H. & M. R. Company, 167 U.S.                     633, 42 L.Ed.          306, 17

S.Ct. 986; C i n c i n n a t i , N. 0. & T. P. R. Co. v. I n t e r s t a t e Commerce
                                 /   F
Commission, 162 U.S. 934;                   The United S t a t e s Supreme Court has d i -

r e c t l y h e l d t h a t i f a c o n g r e s s i o n a l enactment occupies t h e f i e l d ,

i t supersedes o r pre-empts s t a t e law.                 United A . A . & A . I. W. v.
                                                                        / / f .:
                                                                              :
Wisconsin Emp. Rel. Bd.,                  351 U.S.     226, 100 L.Ed. 1-163, 76 S.Ct.



            Congress has t h e power t o a c t and t o d e c l a r e what c o n s t i -

t u t e s an undue burden on i n t e r s t a t e commerce.                  Southern P a c i f i c

Co. v. Arizona, 325 U.S.                  761, 89 L.Ed 1915, 65 S.Ct.                 1515 p u t s i t

i n t h i s language:

            "congress has undoubted power t o r e d e f i n e t h e
            d i s t r i b u t i o n o f power over i n t e r s t a t e commerce.
            It may e i t h e r permit t h e s t a t e s t o r e g u l a t e t h e
            commerce i n a manner which would otherwise n o t
            be p e r m i s s i b l e     ***  o r exclude s t a t e regula-
            t i o n even of m a t t e r s of p e c u l i a r l y l o c a l concern
            which n e v e r t h e l e s s a f f e c t t h e i n t e r s t a t e commerce
           The m a t t e r i s a p t l y put i n 15 C.J.S.            Commerce $15, p. 420:

           "In accordance w i t h t h e view t h a t t h e r e g u l a t i o n
            of commerce i s e x c l u s i v e l y w i t h i n t h e power of
            Congress, i f and when i t chooses t o a c t ,                   *      * 9~
            where Congress r e g u l a t e s commerce by e n a c t i n g a
            s t a t u t e , w i t h i n i t s competency, t h a t covers t h e
            same s u b j e c t m a t t e r a s , o r i s i n d i r e c t c o n f l i c t
            w i t h , a s t a t e s t a t u t e , t h e e x e r c i s e d power of
            Congress i s not only supreme and paramount b u t
            a l s o e x c l u s i v e , superseding t h e s t a t e law and ex-
            c l u d i n g a d d i t i o n a l o r f u r t h e r r e g u l a t i o n covering
            t h e same s u b j e c t by t h e s t a t e l e g i s l a t u r e . This i s
            t r u e r e g a r d l e s s of t h e a u t h o r i t y under which t h e
            s t a t e may have a c t e d , such a s under i t s p o l i c e
            power. The same r e s u l t follows from t h e r e g u l a -
            t i o n of a n agency o r i n s t r u m e n t a l i t y o f commerce
            by f e d e r a l commissions o r a g e n c i e s , such a s t h e
            i n t e r s t a t e commerce commission, o r by t h e s e c r e -
            t a r y of commerce by v i r t u e of power p r o p e r l y d e l e -
            g a t e d by Congress. 11

            Accordingly we d e c l a r e t h a t t h e p r o v i s i o n s of P u b l i c I a w

89-170 and p a r t 1023 of T i t l e 49 of t h e Code of F e d e r a l Regulations

a r e a p p l i c a b l e t o t h e r e g i s t r a t i o n and i d e n t i f i c a t i o n of motor ve-

h i c l e s i n i n t e r s t a t e commerce u s i n g t h e highways of t h e s t a t e of

Montana, and t h a t t o t h e e x t e n t t h a t Montana s t a t u t e s impose g r e a t -

e r and c o n f l i c t i n g requirements, t h e y c o n s t i t u t e a n undue burden on

i n t e r s t a t e commerce and must g i v e way t o t h e f e d e r a l law.                 W spe-
                                                                                                e

c i f i c a l l y hold t h a t ~ o n t a n a ' sprevious l i c e n s i n g procedures i n c l u d -

i n g t h e i m p o s i t i o n of t h e t e n d o l l a r ($10.00) f e e imposed by s e c -

t i o n 8-116, R.C.M.         1947, a r e e x p r e s s l y i n c o n f l i c t w i t h f e d e r a l law

and t h e s t a t e may impose a f e e no g r e a t e r t h a n f i v e d o l l a r s ($5.00)

p e r v e h i c l e f o r such purpose i n accordance w i t h f e d e r a l r e g u l a t i o n s .

           Let aperemptory w r i t of mandate i s s u e accordingly.